Citation Nr: 9910891	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  98-03 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss and a 
balance disorder, as residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran had active military service from February 1965 to 
April 1968.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a February 1997 rating action, with which the veteran 
disagreed in October 1997.  A statement of the case was 
issued in January 1998, and a substantive appeal, (VA Form 9 
Appeal to Board of Veterans' Appeals) was received in March 
1998.  Subsequently, the case was forwarded to the Board in 
Washington, DC.  


REMAND

In this case, the veteran advised the RO in his notice of 
disagreement that he desired to have a personal hearing.  In 
his March 1998 substantive appeal, he more specifically 
indicated that he desired to appear personally at the local 
VA Office for a hearing before a member of the Board.  
Subsequently, however, the veteran's representative informed 
the RO that the veteran no longer desired to appear at a 
hearing, and requested that the case be forwarded to the 
Board for its review.  

Pursuant to the provisions of 38 C.F.R. § 20.702(e), the 
request for a hearing may not be withdrawn by an appellant's 
representative without the consent of the appellant.  
Although a July 1998 statement from the veteran's 
representative implies that the veteran may have given his 
consent to cancel his previous hearing requests, the Board 
nevertheless wrote to the veteran in March 1999, to clarify 
his desires in this regard.  In this letter, a copy of which 
was sent to the veteran's representative, the veteran was 
asked to indicate whether he wanted to appear at a hearing 
before a member of the Board either in Washington, DC, or at 
the RO.  He was also given the option of indicating that he 
no longer wanted a hearing, but advised that if he did not 
respond within 30 days, it would be assumed that he wanted a 
hearing before a member of the Board at the RO.  No response 
was received from either the veteran or his representative, 
and under these circumstances, this case is remanded for the 
following:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO as soon as practicable.  

No action is required of the appellant until he is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


